Appeal by relator from an order of the Clinton County Court dismissing a writ of habeas corpus, wherein he attacked the validity of his 1925 conviction of second degree robbery on the ground of fraud, and contended that his 1932 conviction of a felony in possessing a dangerous weapon constituted double jeopardy. The questions appellant raises are not reviewable in a habeas corpus proceeding. {Matter of Morhous v. N. Y. Supreme Court, 293 N. Y. 131; People ex rel. Boyle v. Atwell, 232 N. Y. 96, 102.) Order affirmed. All concur.